Citation Nr: 0733786	
Decision Date: 10/26/07    Archive Date: 11/07/07	

DOCKET NO.  06-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder of the lumbosacral spine with herniated discs and 
right radiculopathy.

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

3.  Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1970, and from October 1972 to September 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a rating decision of November 1994, the RO denied 
entitlement to service connection for a low back disorder, 
specifically, herniated discs of the lumbosacral spine with 
right radiculopathy.  The veteran voiced no disagreement with 
that denial of benefits, which has now become final.  Since 
the time of the November 1994 rating decision, the veteran 
has submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence new, but not material, and 
the current appeal ensued.  

During the course of a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2007, the veteran 
withdrew from consideration the issues of increased 
evaluations for service-connected diabetes mellitus and 
duodenal ulcer disease.  Accordingly, those issues will be 
dismissed.

At the hearing, the veteran also submitted medical evidence 
along with a waiver of initial RO review.  Thus, no 
additional action in this regard is needed.





FINDINGS OF FACT

1.  At a July 2007 Travel Board hearing before the Board, 
prior to the promulgation of a decision, the veteran 
requested withdrawal of the issues of increased evaluations 
for service-connected diabetes mellitus and duodenal ulcer 
disease.  

2.  In a rating decision of November 1994, the RO denied 
entitlement to service connection for a low back disability, 
specifically, herniated discs of the lumbosacral spine with 
right radiculopathy.  

3.  Evidence submitted since the time of the RO's November 
1994 decision is new but it does not relate to an 
unestablished fact necessary to substantiate the claim and 
thereby is of insufficient significance to raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's Substantive 
Appeal on the issues of entitlement to increased evaluations 
for service-connected diabetes mellitus and duodenal ulcer 
disease have been met.  38 U.S.C.A. § 7105(d)(3), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  

2.  The decision of the RO in November 1994 denying the 
veteran's claim for service connection for a low back 
disability, specifically, herniated discs of the lumbosacral 
spine with right radiculopathy, is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103 (West 2002).  

3.  Evidence received since the RO denied entitlement to 
service connection for a low back disability, specifically, 
herniated discs of the lumbosacral spine with right 
radiculopathy in November 1994 is new, but not material, and 
insufficient to reopen the veteran's previously-denied claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
the decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2007).  

In the case at hand, during the course of a Travel Board 
hearing before the undersigned Veterans Law Judge in July 
2007, the veteran withdrew from consideration the issues of 
entitlement to increased evaluations for service-connected 
diabetes mellitus and duodenal ulcer disease.  As the veteran 
has withdrawn his appeal as to those issues, there remain no 
allegations of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on those issues, and they are dismissed without 
prejudice.  

New and Material Evidence

In reaching the following determination regarding whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a low back 
disability, the Board wishes to make it clear that it has 
reviewed all the evidence in the veteran's claims file, which 
includes:  his multiple contentions, including those raised 
at a hearing before the undersigned Veterans Law Judge in 
July 2007; service medical records; VA and private treatment 
records; and VA and private examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Ultimately, the veteran in this case seeks service connection 
for a chronic low back disability.  In pertinent part, it is 
contended that the veteran's current low back problems had 
their origin during his period of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and osteoarthritis becomes manifest 
to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

However, by rating decision dated in November 1994, the RO 
denied the veteran's service connection claim and issued 
notice to the veteran in December 1994.  The veteran did not 
appeal that determination; the decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In April 2004, the veteran filed an application to reopen his 
previously denied claim of service connection for a low back 
disorder.  Where a claim for entitlement to service 
connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, because the veteran's 
application to reopen the claim was filed in April 2004, the 
"new/amended" version of 38 C.F.R. § 3.156(a) is for 
application in this case.  See 38 C.F.R. § 3.156(a) (2007).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. 
West, 155 F.3d, 1356 (Fed. Cir. 1998).  In determining 
whether new and material evidence has been submitted, the 
evidence is generally presumed to be credible.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the RO's November 1994 
decision, there were on file service medical records, as well 
as reports of two VA medical examinations, and various VA 
inpatient and outpatient treatment records.  Based on such 
evidence, it was noted that in 1988, while in service, the 
veteran gave a report of low back pain related to an ulcer 
condition.  Reportedly, a VA record of hospitalization dated 
subsequent to the veteran's discharge from service showed 
that he had been hospitalized for low back pain with right 
radicular pain.  Noted at the time was that the veteran had 
been involved in an automobile accident three years earlier.  
Magnetic resonance imaging conducted during the veteran's 
period of hospitalization showed evidence of bulging discs at 
the level of the 4th and 5th  lumbar vertebrae.  Based on 
such evidence, the RO determined that the veteran's service 
medical records were negative for any complaint of, or 
treatment for, a low back condition.  The current condition, 
diagnosed as herniated discs of the lumbosacral spine with 
right radiculopathy, was determined to be unrelated to the 
condition in service diagnosed as low back pain due to a 
duodenal ulcer.  Rather, the evidence of record established 
that the veteran's current low back pathology was the result 
of post-service events.  Based on such findings, the RO 
denied entitlement to service connection for a low back 
disability, specifically, herniated discs of the lumbosacral 
spine with right radiculopathy.  That decision was adequately 
supported by and consistent with the evidence then of record, 
and is now final.

Evidence submitted since the time of the RO's November 1994 
decision, consisting for the most part of various private 
treatment records and examination reports, while "new" in the 
sense that it was not previously of record, is not 
"material."  More to the point, such records show only 
ongoing treatment for the veteran's low back pathology, with 
no demonstrated nexus between that pathology and any incident 
or incidents of the veteran's period of active military 
service.  They do not relate to an unestablished fact 
necessary to substantiate the veteran's claim, nor do they 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection for a disorder of the 
lumbosacral spine with herniated discs and right 
radiculopathy.  Under such circumstances, and absent evidence 
of a nexus between the veteran's current low back pathology 
and some incident or incidents of service, his claim for 
service connection for that pathology must be denied.  

In reaching this determination, the Board is cognizant of its 
heightened duty to assist, as well as its obligation to 
explain its findings and conclusions, and to carefully 
consider the benefit of the doubt doctrine in cases such as 
the veteran's, where at least a portion of service medical 
records are unavailable through no fault of the veteran.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
in the case at hand, there simply exists no persuasive 
evidence that the veteran suffered from a chronic low back 
disability in service, or for many years thereafter.  
Moreover, there is no medical evidence linking the veteran's 
current low back pathology with his period of active military 
service.  Rather, the evidence is to the effect that the 
veteran's current low back disability is more likely the 
result of a postservice motor vehicle accident.  Under the 
circumstances, the determination denying service connection 
for a disorder of the lumbosacral spine with herniated discs 
and right radiculopathy must remain finally denied, as new 
and material evidence has not been presented to reopen the 
matter.  

In conclusion, the Board wishes to make it clear that it has 
given due consideration to the veteran's testimony, and that 
of his spouse, given at the time of a Travel Board hearing 
before the undersigned Veteran's Law Judge in July 2007.  
Such testimony, while informative, is regrettably not 
probative when taken in conjunction with the entire evidence 
presently on file.  The Board does not doubt the sincerity of 
the aforementioned testimony.  Such testimony, however, in 
and of itself, does not provide a persuasive basis for a 
grant of the benefit sought in light of the evidence as a 
whole.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007). 

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121; see also Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, in correspondence of May 2004 and April 
2006, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for service connection, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.  The veteran was also 
told the basis for the denial in the prior decision and what 
constitutes new and material evidence.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
treatment records and examination reports, and the transcript 
of a hearing before the undersigned Veterans Law Judge in 
July 2007. 

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


ORDER

The appeal for an evaluation in excess of 20 percent for 
diabetes mellitus is dismissed.

The appeal for an evaluation in excess of 20 percent for 
duodenal ulcer disease is dismissed.

New and material evidence not having been submitted, the 
appeal as to the issue of service connection for a disorder 
of the lumbosacral spine with herniated discs and right 
radiculopathy is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


